          Case 1:21-cr-02009-SAB         ECF No. 50      filed 04/06/21     PageID.162 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA,                                       Case Nos.        1:21-CR-2009-SAB-1
                                                                                  1:21-CR-2009-SAB-2
                                       Plaintiff,
        -vs-                                                     CRIMINAL MINUTES

 NOE RUBIO-FARIAS and ROMAN BERUMEN                              DATE:            APRIL 6, 2021
 PEREZ,
                                                                 LOCATION: VIDEO CONFERENCE
                                       Defendants.

                                                                 PRETRIAL CONFERENCE HEARING


                                      CHIEF JUDGE STANLEY A.
                                              BASTIAN
          Michelle Fox                      01               Natalia Rivera              Kimberly Allen
      Courtroom Deputy                 Law Clerk               Interpreter              Court Reporter

                                                                               Gregory Scott
                     Ian Garriques
                                                                               Richard Smith

                Government Counsel                                            Defense Counsel
 United States Probation Officer:

       [ ] Open Court                         [ ] Chambers                         [ X ] Telecon/Video
Defendants present By Video and in custody of the US Marshal. Defendants appearing from Yakima County
Jail.


Mr. Perez asks to speak to the Court. He is asking to have a hearing in person.

Court indicates that this matter can be set next week. We can proceed today by video with your consent or we
can set a hearing next week on Wednesday, April 14 at 10:00 am. Court asks defendant’s preference.

Mr. Perez indicates that he agrees to having this hearing today by video.

Mr. Rubio-Farias is in agreement to proceeding by video today.



[ X ] ORDER FORTHCOMING

 CONVENED: 1:30 P.M.            ADJOURNED: 1:50 P.M.           TIME: 20 MIN.           CALENDARED         [ X ]
          Case 1:21-cr-02009-SAB          ECF No. 50      filed 04/06/21    PageID.163 Page 2 of 2

USA -vs- Rubio-Farias and Perez                                                            April 6, 2021
1:21-CR-2009-SAB-1 & 2                                                                     Page 2
Pretrial Conference Hearing


Court states we are here for a pretrial conference and a motion to continue by Mr. Scott. I. Garriques does not
object. R. Smith objects. Will not sever this matter and suggest continuing for 6 weeks.

G. Scott presents argument on Motion to Continue. Need additional time for discovery. 6-week continuance
puts us at the end of May. Do have a trial set. Do not object to severance.

Court will not grant a severance at this time.

R. Smith presents argument on severance. Do not agree to a trial in September.

Court proposes that the case remain together. Continue trial to early June. Can readdress the severance issue, if
necessary.

I Garriques understands. 1 week trial.
Court sets trial on June 1, 2021.

G. Scott indicates that he is supposed to be starting a trial but may be continued.

R. Smith is agreeable.

I. Garriques indicates that June 1 is agreeable but may go into the next week since it is a 4-day week.

Court understands that everyone is double booked.

Court continues the pretrial conference to May 19, 2021 at 9:30 am in Yakima.

Counsel agree to date for pretrial conference.

Mr. Perez speaks to the Court. He thought he was granted Bond.

R. Smith responds and indicates it is still being worked on.
